WiNBOKNE, J.
An inspection of the record and case on appeal, in the light of exceptions taken by defendants to findings of fact and conclusions of law, and award made, leads this Court to conclude that they were made *502under misconception of tbe purport and meaning of the decision on former appeal in respect to matters for which the proceeding was remanded.
The finding of fact in respect to the earning capacity of claimant fails to accord with the provisions of the statute as interpreted and applied in the decisions cited.
And, too, the ruling on former appeal that “the award of the Commission should be modified by eliminating the requirement that the case be held open for 300 weeks” became the law of the case, — and should be observed.
Hence the findings, conclusions and award in relation to matters for which proceeding was remanded on former appeal, are erroneous. Therefore, again the proceeding will be remanded in accordance with opinion of this Court on former appeal to the end “that sufficient findings, and proper conclusions and award thereon may be made by the Industrial Commission as the basis for judgment.”
Error and remanded.